DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."
Information material to patentability of which Applicant and other individuals substantively involved with the preparation and/or prosecution of the application may include patent filings with common inventors, common assignees, or other art with which Applicant and/or the other individuals are aware.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon US 2011/0139005 (hereafter Kwon).

Regarding claims 17-18, Kwon teaches a humidification and air cleaning apparatus (10), comprising:
a humidification housing (200) having an upper opening (opening defined by lower vertical edge of step 211, as shown below) and a lower opening (214);
a first upper nozzle (205) formed at the humidification housing (via pipe 209);
a second upper nozzle (201) formed at the humidification housing (via pipe 209);
a housing cover (100/101) closing at least the upper opening of the humidification housing (where the where Fig 1 shows the housing cover enclosing the upper opening);
a shield disposed outside (100) of the upper opening of the humidification housing (where the shield is above the upper opening), wherein the shield is disposed below either the first upper nozzle or the second upper nozzle (where at least a portion of the shield is disposed below the first and second upper nozzles); and
wherein the first upper nozzle (205) is disposed below the second upper nozzle (201), and the shield is disposed below the second upper nozzle (as shown in Fig 1).
[AltContent: textbox (Upper opening)][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claims 17 and 19, Kwon teaches a humidification and air cleaning apparatus (10), comprising:
a humidification housing (200) having an upper opening (opening defined by lower vertical edge of step 211, as shown below) and a lower opening (214);
a first upper nozzle (first nozzle 201) formed at the humidification housing (via pipe 209);
a second upper nozzle (second nozzle 201) formed at the humidification housing (via pipe 209);
a housing cover (100/101) closing at least the upper opening of the humidification housing (where the where Fig 1 shows the housing cover enclosing the upper opening);
a shield disposed outside (100) of the upper opening of the humidification housing (where the shield is above the upper opening), wherein the shield is disposed below either the first upper nozzle or the second upper nozzle (where at least a portion of the shield is disposed below the first and second upper nozzles); and
wherein the first upper nozzle and the second upper nozzle are disposed at a same height, and the shield is disposed below the second upper nozzle (as shown in Fig 1).
[AltContent: textbox (Upper opening)][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claims 17 and 20, Kwon teaches a humidification and air cleaning apparatus (10), comprising:
a humidification housing (200) having an upper opening (opening defined by lower vertical edge of step 211, as shown below) and a lower opening (214);
a first upper nozzle (first nozzle 201) formed at the humidification housing (via pipe 209);
a second upper nozzle (second nozzle 201) formed at the humidification housing (via pipe 209);
a housing cover (100/101) closing at least the upper opening of the humidification housing (where the where Fig 1 shows the housing cover enclosing the upper opening);
a shield disposed outside (100) of the upper opening of the humidification housing (where the shield is above the upper opening), wherein the shield is disposed below either the first upper nozzle or the second upper nozzle (where at least a portion of the shield is disposed below the first and second upper nozzles); and
wherein the humidification housing cover comprises a top wall that covers the upper opening of the humidification housing, and a side wall that extends downwardly from the top wall and covers an upper end of the humidification housing, wherein the shield extends downwardly from a lower end of the side wall (labeled below).
[AltContent: textbox (Top wall)][AltContent: arrow][AltContent: textbox (Shield)][AltContent: textbox (Side wall)][AltContent: textbox (Lower end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper opening)][AltContent: oval]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




Allowable Subject Matter
Claims 1-16 are allowed.
Regarding claim 1, the closest prior art is Kwon. Kwon teaches a humidification and cleaning apparatus comprising a humidification housing, a first upper nozzle, a second upper nozzle, and a housing cover. Kwon does not teach a shield disposed at an outer edge of the housing cover and spaced apart from an outer surface of the humidification housing, wherein the shield is disposed below either the first upper nozzle or the second upper nozzle. The modification would not have been obvious because the prior art does not teach the feature. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-16 depend upon claim 1.


Response to Arguments
The following is a response to Applicant’s arguments filed 2 Jun. 2022:

Applicant argues that the 112b rejection of claim 15 should be withdrawn because antecedent basis is established in claim 10.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the 112b rejection of claim 17 is overcome by amendment.
Examiner agrees and the rejection is withdrawn.

Applicant argues that “Independent claim 17 recites, inter alia, a first upper nozzle that passes through the humidification housing; a second upper nozzle that passes through the humidification housing; a housing cover closing at least the upper opening of the humidification housing; and a shield disposed outside of the upper opening of the humidification housing, wherein the shield is disposed below either the first upper nozzle or the second upper nozzle. Kwon does not disclose or suggest at least such claimed features of independent claim 17, or the claimed combination.”
Examiner disagrees. Apart from reciting a majority of claim 17, Applicant does not expound upon the features which Kwon allegedly does not teach. Therefore, while Examiner believes Kwon teaches the claim 17 features, a more detailed rebuttal cannot be put forth given the breadth of the allegation.

Applicant argues that the Kwon does not teach claim 17 such that scattering of water sprayed form the nozzles is blocked.
The argument is not commensurate in scope with the claim, and therefore the argument is moot. Claim 17 does not recite features such as the scattering of water and water being blocked.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776